United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1566
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Dewayne A. Cornelius

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: December 10, 2018
                            Filed: December 13, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, GRUENDER, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

       Dewayne Cornelius directly appeals the sentence the district court1 imposed
after he pleaded guilty to a firearm offense pursuant to a plea agreement containing

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
an appeal waiver. His counsel has moved to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the district court imposed a
substantively unreasonable sentence.

      We will enforce the appeal waiver in this case because our review of the record
demonstrates that Cornelius entered into the plea agreement and the appeal waiver
knowingly and voluntarily, his challenge to the sentence falls within the scope of the
appeal waiver, and no miscarriage of justice would result from enforcing the waiver.
See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review);
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc). Further, we
have independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
and have found no nonfrivolous issues for appeal outside the scope of the appeal
waiver.

      Accordingly, we grant counsel’s motion to withdraw and dismiss this appeal.
                     ______________________________




                                         -2-